DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “a host" of lines 3-4 should be --the host--.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “a host" of line 4 should be --the host--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,668,682. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader recitations of the patented claims.
The claims map as follows:
Claim 16 is taught by claim 1 of the ‘682 patent.
Claim 17 is taught by claim 2.
Claim 18 is taught by claim 1.
Claim 19 is taught by claim 4.
Claim 20 is taught by claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 16, 17, and 20 are rejected under pre-AIA  35 U.S.C. 102(a & e) as being anticipated by Shah et al. (US 2007/0073129).
As to claim 16, Shah teaches a sensor system for measuring an analyte concentration in a host (Abs), the system comprising: a sensor configured for insertion into a host’s tissue (125), wherein the sensor is configured to continuously measure an analyte concentration in the host ([0008]), a housing configured to receive the sensor (10), wherein the housing is adapted for placement adjacent to the host’s skin ([0012]), and wherein the housing has a height from 0.075 inches to 1.5 inches ([0034]), and an electronics unit attached to the housing (145), wherein the electronics unit is operatively connected to the sensor (Fig. 6), and comprises a processor module configured to provide a signal associated with the analyte concentration in the host ([0045]).
As to claim 17, Shah teaches flexible housing wherein the individual components are configured and arranged such that the electronics unit is released from the housing by a flexing of the housing ([0009]).
As to claim 20, Shah teaches an antenna configured for radiating or receiving radio frequency transmission, wherein the antenna is located remote from the electronics unit ([0045]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shah et al. (US 2007/0073129) in view of Say et al. (USP #6,175,752)
As to claim 1, Shah teaches a system for measuring an analyte concentration in a host (Abs), the system comprising a sensor configured to continuously measure an analyte concentration in the host ([0008], a housing configured to receive the sensor (10), wherein the housing is adapted for placement adjacent to the host’s skin ([0012]), an electronics unit releasably attached to the housing (145), wherein the unit is operatively connected to the sensor (Fig. 6) and comprises a processor module configured to provide a signal associated with the analyte concentration in the host ([0045]), and wherein the processor module is further configured to assemble a data packet for transmission ([0046] - wireless communication). Shah does not explicitly teach an antenna. However, Say teaches a sensor system for measuring analyte in which an antenna is configured for radiating or receiving a RF transmission (93; col. 41 lines 15-21). It would have been obvious, if not inherent, to modify Shah with Say to allow transmission or receipt of radio frequency signals with an antenna.
As to claims 2 and 4, Say teaches the antenna is disposed on the adhesive layer (col. 33 lines 1-20; col. 41 lines 15-21), which would be in the housing.
As to claims 7 and 8, Shah teaches a power source arranged to power the sensor and is located on an adhesive layer ([0045]).
As to claims 3, 5, 9, and 12, Shah teaches an adhesive layer configured for use with only one sensor ([0009] - replace each adhesive) and a housing configured for use with only one sensor (as any device can be used once and disposed). Shah does not necessarily teach that the electronics unit is configured for reuse with more than one sensor. Say teaches a sensor and control unit which are discrete from each other (44 and 42) and wherein the control unit must be seated on the sensor. Such a configuration would allow the electronics unit to be used with other sensors. It would have been obvious to modify Shah with Say to use control units configured for reuse with more than one sensor to save on costs.
As to claims 13 and 14, Shah teaches that the overall device is approximately 0.06 inches thick, which would require components under that size.
As to claim 15, Shah teaches the sensor is configured for insertion into the host’s tissue (Abs).

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shah et al. (US 2007/0073129) in view of Say et al. (USP #6,175,752), and further in view of Turcott (USP #6,409,675).
As to claim 6, the above combination fails to teach an antenna extending substantially around a periphery of the housing. Turcott teaches a sensing device with an antenna wrapped around the periphery of the monitor housing (col. 13 lines 51-52). It would have been obvious to modify the above combination with Turcott to utilize a known antenna configuration for wireless transmission of information.

Claims 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shah et al. (US 2007/0073129) in view of Say et al. (USP #6,175,752), and further in view of Thompson (US 2004/0147872).
As to claim 10, the above combination does not disclose a flexible battery. However, Thompson teaches a flexible battery to be used with a glucose sensing device ([0036]). It would have been obvious to modify the above combination further with Thompson to enable the device to further benefit from having as many flexible components as possible, to allow for maximum flexibility during usage to increase the comfort level of the device.
As to claim 11, Shah teaches a power source arranged to power the sensor and is located in or on the housing ([0045])

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shah et al. (US 2007/0073129).
Shah does not explicitly teach a tool configured and arranged to assist a user in releasing the electronics unit from the housing. However, various well known tools could be utilized in assisting the user in separating the electronics unit from the housing, including the insertion needle taught by Shah (115). It would have been obvious to one of ordinary skill in the art to utilize such a tool, if the electronics unit is required to be separated from the housing, so as to minimize damage to the electronics unit by simply using one's hands to pry them apart.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        5/31/22